UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6324


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARTHUR LEE WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond.    Henry E. Hudson, Senior District Judge.         (3:99-cr-00312-HEH-3;
3:19-cv-00073-HEH)


Submitted: June 19, 2019                                          Decided: June 25, 2019


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arthur Lee Williams seeks to appeal the district court’s order construing his

motion under 28 U.S.C. § 2255 (2012) and dismissing it as successive. The order is not

appealable unless a circuit justice or judge issues a certificate of appealability. See 28

U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2)

(2012). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. See Buck v. Davis, 137 S.

Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and

that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S.

473, 484 (2000)).

      We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2